DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim limitation “means for providing a position reference, means for determining the position or speed, means for providing the determined position or speed, means for forming a feedback vector, means for using the formed feedback, and means for providing the output of the controller” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP2012111561 (561) [IDS 51 Pages].

With respect to claim 1, 561 discloses a method of positioning a movable structure of an overhead crane, 
the movable structure being either a trolley (1) or a bridge of the overhead crane, 
the method comprising providing a position reference (initial position of 1) for the movable structure, 
controlling with a state-feedback controller (24) the position of the movable structure, 
the position of the movable structure and a sway angle (theta) of the load being state variables of the system used in the state-feedback controller, 
determining the position or speed of the movable structure (speed and position) and the sway angle of the load (theta via paragraph 0078) or angular velocity of the load, 

producing with the observer at least two estimated state variables (paragraphs 0009, 0021, and 0024), the estimated state variables including estimated position of the movable structure, estimated sway angle of the load, estimated speed of the movable structure and the estimated angular velocity of the load, forming a feedback vector (61-64) from the estimated state variables or from the estimated state variables together with determined state variables, 
using the formed feedback vector as a feedback for the state-feedback controller, and 
providing the output of the controller to a frequency converter (31) which is adapted to drive the movable structure of the overhead crane.

2. (Currently Amended) The method according to claim 1, wherein the state variables of the system used in the state-feedback controller are the position of the movable structure, the speed of the movable structure, the sway angle of the load and the angular velocity of the load (as above).

3. (Currently Amended) The method according to claim 1, wherein the observer (11) is a full-order observer, and the forming of the feedback vector comprises forming the feedback vector from estimated state variables.

4. (Currently Amended) The method according to claim 1, wherein the observer (11) is a reduced-order observer, and the forming of the feedback vector comprises forming the feedback vector from the determined sway angle of the load, determined position of the movable structure, the estimated angular velocity of the load and estimated speed of the movable structure.

5. (Currently Amended) The method according to any one of the previous claim 1, wherein the determining the position or speed of the movable structure comprises estimating the position or the speed of movable structure.

7. (Currently Amended) The method according to any one of the previous claims claim 1, wherein the determining the position or speed of the movable structure comprises measuring the position or the speed of movable structure (via 11 and 12).

8. (Currently Amended) The method according to any one of the previous claim 1, wherein the frequency converter comprises a speed controller (31).

9. (Currently Amended) The method according to any one of the previous claim 1, wherein the output of the controller is a force reference, which is changed to a torque reference in the frequency converter (31).

10. (Currently Amended) The method according to any one of the previous claim 1, wherein the method comprises modifying the position reference at the input of the controller to a position profile (new position), the position profile limiting the speed and the acceleration of the movable structure.

With respect to claim 11, 561 discloses a control arrangement for positioning a movable structure of an overhead crane, 
the movable structure being either a trolley (1) or a bridge of the overhead crane, comprising 
means for providing a position reference (operator) for the movable structure, 

the position of the movable structure and a sway angle (theta) of the load being state variables of the system used in the state-feedback controller, 
means for determining the position or speed of the movable structure (paragraph 0009, 00024) and the sway angle of the load or angular velocity of the load, 
means for providing the determined position or speed of the movable structure (paragraph 0009, 00024), 
the determined sway angle of the load or angular velocity of the load and the output of the state-feedback controller to an observer (11), 
the observer is adapted to produce at least two estimated state variables (paragraph 0009, 00024), the estimated state variables including estimated position of the movable structure, estimated sway angle of the load, estimated speed of the movable structure and the estimated angular velocity of the load, 
means for forming a feedback vector (61-64) from the estimated state variables or from the estimated state variables together with determined state variables, 
means for using the formed feedback vector as a feedback for the state-feedback controller, and 
means for providing the output of the controller (via signal) to a frequency converter (30) which is adapted to drive the movable structure of the overhead crane.

12. (New) The method according to claim 2, wherein the observer (11) is a full-order observer, and the forming of the feedback vector comprises forming the feedback vector from estimated state variables.

13. (New) The method according to claim 2, wherein the observer (11) is a reduced-order observer, and the forming of the feedback vector comprises forming the feedback vector from the determined sway 

14. (New) The method according to claim 2, wherein the determining the position or speed of the movable structure comprises estimating the position or the speed of movable structure (as above).

15. (New) The method according to claim 3, wherein the determining the position or speed of the movable structure comprises estimating the position or the speed of movable structure (as above).

16. (New) The method according to claim 2, wherein the determining the position or speed of the movable structure comprises measuring the position or the speed of movable structure (21, 12).

17. (New) The method according to claim 3, wherein the determining the position or speed of the movable structure comprises measuring the position or the speed of movable structure (12, 21).

18. (New) The method according to claim 2, wherein the method comprises modifying the position reference at the input of the controller to a position profile (new position), the position profile limiting the speed and the acceleration of the movable structure.

19, (New) The method according to claim 3, wherein the method comprises modifying the position reference at the input of the controller to a position profile (new position), the position profile limiting the speed and the acceleration of the movable structure.

.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically JP 2012/111561 teaches speed and position estimators and measurement detectors but does not specifically disclose 
[claim 6] wherein the position or speed of the movable structure is estimated using the frequency converter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MICHAEL E GALLION/Examiner, Art Unit 3654